Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence Youst on 2/7/2022.

The application has been amended as follows: 
Lines 15-16 of claim 1 currently reads “wherein the skids are positioned below the fuselage in the landing gear position and extend aft of the fuselage in the tailboom position.” this has been replaced with “wherein, in the landing gear position, the skids are positioned below the fuselage with a forward portion of the skids forward of the tiltwing; and 
	wherein, in the tailboom position, the skids extend aft of the fuselage with the forward portion of the skids aft of the tiltwing.”
Line 2 of claim 18 currently reads “a fuselage; and”, this has been replaced with “a fuselage; 
	left and right tiltwings rotatably coupled to the fuselage; and”.
Lines 11-12 of claim 18 currently reads “the skids positioned below the fuselage in the landing gear position and extending aft of the fuselage in the tailboom position; and”, this has been replaced with “the skids positioned below the fuselage with a forward portion of the skids forward of the tiltwings in 
Lines 1-4 of claim 19 currently reads “comprising: 
left and right tiltwings rotatably coupled to the fuselage, each tiltwing having an outboard end; and 
left and right proprotor assemblies coupled to the outboard ends of the tiltwings.”, this has been replaced with “comprising left and right proprotor assemblies coupled to outboard ends of the left and right tiltwings, respectively. “
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest a tiltwing aircraft convertible between a vertical takeoff and landing flight mode and a forward flight mode comprising: a fuselage; a tiltwing rotatably coupled to the fuselage, the tiltwing rotatable between a plurality of positions including a substantially vertical position in the vertical takeoff and landing flight mode and a substantially horizontal position in the forward flight mode; and a convertible tailboom and landing gear system rotatably coupled to the fuselage, the convertible tailboom and landing gear system rotatable between a plurality of positions including a landing gear position in the vertical takeoff and landing flight mode and a tailboom position in the forward flight mode, the convertible tailboom and landing gear system comprising: a plurality of skids each having an underside configured to contact a landing surface upon landing in the landing gear position, the underside of each skid facing downward in the tailboom position; and a plurality of linkages rotatably coupling the skids to the fuselage; wherein, in the landing gear position, the skids are positioned below the fuselage with a forward portion of the skids forward of the tiltwing; and wherein, in the tailboom position, the skids extend aft of the fuselage with the forward portion of the skids aft of the tiltwing.

The best prior art of record is Rimanelli (WO 2018/200879) which does teach a tiltwing aircraft convertible between a vertical takeoff and landing flight mode and a forward flight mode comprising: a fuselage; a tiltwing rotatably coupled to the fuselage, the tiltwing rotatable between a plurality of positions including a substantially vertical position in the vertical takeoff and landing flight mode and a substantially horizontal position in the forward flight mode; and a convertible tailboom and landing gear system rotatably coupled to the fuselage, the convertible tailboom and landing gear system rotatable between a plurality of positions including a landing gear position in the vertical takeoff and landing flight mode and a tailboom position in the forward flight mode, the convertible tailboom and landing gear system comprising: a plurality of skids; wherein, in the landing gear position, the skids are positioned below the fuselage with a forward portion of the skids forward of the tiltwing; and wherein, in the tailboom position, the skids extend aft of the fuselage with the forward portion of the skids aft of the tiltwing.  But, Rimanelli does not teach a plurality of linkages rotatably coupling the skids to the fuselage; 
Another prior art of record is Piasecki (US #10,913,529) which does teach a tiltwing aircraft convertible between a vertical takeoff and landing flight mode and a forward flight mode comprising: a fuselage; a tiltwing rotatably coupled to the fuselage, the tiltwing rotatable between a plurality of positions including a substantially vertical position in the vertical takeoff and landing flight mode and a substantially horizontal position in the forward flight mode; and a convertible tailboom and landing gear system rotatably coupled to the fuselage, the convertible tailboom and landing gear system rotatable between a plurality of positions including a landing gear position in the vertical takeoff and landing flight mode and a tailboom position in the forward flight mode, the convertible tailboom and landing gear system comprising: a plurality of skids each having an underside configured to contact a landing surface upon landing in the landing gear position, the underside of each skid facing downward in the tailboom position; and a plurality of linkages rotatably coupling the skids to the fuselage. But, Piasecki does not teach that in the landing gear position, the skids are positioned below the fuselage with a forward portion of the skids forward of the tiltwing; and wherein, in the tailboom position, the skids extend aft of the fuselage with the forward portion of the skids aft of the tiltwing, instead Piasecki teaches that the skids in front of the wing are always in front of the wing and the skids aft of the wing are always aft of the wing.

Claims 2, 4-17, and 19-21 are allowable due to their respective dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647